Citation Nr: 1121518	
Decision Date: 06/03/11    Archive Date: 06/09/11

DOCKET NO.  08-23 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include paranoid schizophrenia with a depressive disorder. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel

INTRODUCTION

The Veteran had active military service from May 1979 to December 1982.

This matter comes before the Board of Veterans' Appeals (Board or BVA) from a March 2006 rating decision issued by the Jackson, Mississippi, Regional Office (RO) of the Department of Veterans Affairs (VA).

In August 2009, the Veteran was afforded a Travel Board hearing at the RO before the undersigned Acting Veterans Law Judge, who was designated by the Chairman of the Board to conduct the hearing pursuant to 38 U.S.C.A. § 7101(c) (West 2002). A transcript of the hearing testimony is associated with the claims file.

As a final introductory matter, the Board recognizes that the RO initially characterized the issue on appeal as a claim for service connection of paranoid schizophrenia with depressive disorder.  However, during the pendency of this appeal, the United States Court of Appeals for Veterans Claims (Court) held that the scope of a mental health disability claim includes any mental disability which may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  Accordingly, the Board has recharacterized the issue as reflected on the first page of the present decision. 

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


REMAND

Although the Board regrets the additional delay, further development is needed prior to the disposition of the Veteran's claim. 

The Veteran, in written statements and testimony before the Board and RO, contends that her paranoid schizophrenia, depression, and related mental health problems had their onset during her period of active service.  Specifically, she asserts that, while serving as an Army personnel management specialist in Aschaffenburg, Germany, she was made to "feel inferior" by the Sergeant First Class (SFC) who supervised her and that she subsequently developed nervous tension and related mental health symptoms.  Additionally, the Veteran contends that, from October 1980 through August 1981, she sought outpatient counseling for these symptoms at a mental health center in Aschaffenburg.  She further maintains that, after leaving Germany and transferring to Fort Eustis, Virginia, she sought outpatient treatment for headaches, which she now regards as a precursor of her subsequently diagnosed psychiatric disorders.  Moreover, the Veteran asserts that, less than one year after leaving the Army, she was hospitalized and treated for a chemical imbalance, which was later diagnosed as paranoid schizophrenia.  The Veteran also reports that she underwent additional hospitalization for psychosis in the late 1980s and thereafter continued to require inpatient and outpatient treatment for paranoid schizophrenia, depression, and related symptoms.

VA's duty to assist claimants in obtaining evidence necessary to substantiate their claims includes making 'reasonable efforts to obtain relevant records, including private records,' as long as the claimant 'adequately identifies' those records and authorizes the Secretary to obtain them.  38 U.S.C.A. § 5103A(b)(1) (West 2002) Loving v. Nicholson, 19 Vet. App. 96, 101-02 (2005).

In this case, it appears that pertinent in-service mental health treatment records may be outstanding.  Specifically, the Veteran's available service treatment records show that, in June 1980, she was assessed with inadequate personality/introverted personality traits.  However, no additional pertinent mental health treatment records have yet been obtained.  In this regard, the Board observes that, in April 2007, the RO deferred initial readjudication of the Veteran's claim in order to execute a request through the Personnel Information Exchange System (PIES) for all records of mental health counseling in Aschaffenburg, Germany, dated from October 1980 to August 1981.  Significantly, however, it does not appear that these specific in-service mental health counseling records were ever requested.  Accordingly, a remand is warranted in order to obtain these pertinent in-service records. 

A remand is also warranted in order to obtain outstanding post-service treatment records.  At her Travel Board hearing, the Veteran indicated that, within a year after leaving the military, she was hospitalized and treated for a chemical imbalance and paranoid schizophrenia by a private physician ("Dr. George") at what is now the Baptist Behavioral Health Care-Willowbrook, Columbus, Mississippi.  She also testified that she sought subsequent psychiatric treatment through Community Counseling Services in Columbus.  Significantly, a specific request for hospitalization records from the Baptist Behavioral Health Care-Willowbrook  Records does not appear to have yet been made.  Moreover, while records from Community Counseling Services dated from June 1992 to May 2003 have been associated with the Veteran's claims file, earlier treatment records appear to be outstanding.  Indeed, a June 1992 treatment note from Columbus Counseling Services expressly indicated that the Veteran was last seen at the clinic in 1990, thus signaling that prior records may exist.  Moreover, the Veteran herself has testified that she received mental health treatment at that facility in the 1980s.

In light of the foregoing, the Board finds that, on remand, the Veteran should be asked to execute a VA Form 21-4142 authorizing the release of all private medical records from Baptist Behavioral Health Care-Willowbrook in Columbus, Mississippi, to expressly include all records of mental health treatment rendered by "Dr. George."  While the Board recognizes that the Veteran previously provided a signed authorization for the release of private mental health care records, it should be explained that her reauthorization of the release of subsequent records is needed before these records may be obtained because her previous authorization has expired.

Next, the Board observes that, at her August 2009 Travel Board hearing, the Veteran indicated that she was continuing to receive outpatient mental health treatment both from a private psychiatrist and from medical providers at the VA clinic in Columbus, Mississippi.  However, no private mental health care records dated after June 2008 and no VA medical records dated after June 2009 have yet been associated with the Veteran's claims file.  As the Board is now on notice that subsequent private and VA medical records exist that are pertinent to the Veteran's claim, those records should be obtained on remand.  38 C.F.R. § 3.159(c)(2) (2010); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

A remand is also warranted in order to ensure compliance with VA's duty to assist, which includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2010); Robinette v. Brown, 8 Vet. App. 69 (1995).  In a claim for service connection, evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits still triggers the duty to assist if it indicates that the Veteran's condition may be associated with service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006) (38 C.F.R. § 3.159(c)(4) presents a low threshold for the requirement that evidence indicates that the claimed disability may be associated with in-service injuries for the purposes of a VA examination).

In the present case, there is evidence of in-service treatment for inadequate personality/introverted personality traits and significant post-service treatment for various mental disorders.  In addition, the Veteran has presented written statements and testimony indicating that her current psychiatric problems originated in service and have worsened over time.  Her cousin has also testified at a January 2008 Decision Review Officer hearing that the Veteran has exhibited symptoms of mental illness since her military discharge.  

The Board acknowledges that the Veteran is competent to offer testimony about the nervousness and related symptoms that she experienced while dealing with her in-service supervisor in Germany.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  She is also competent to report a continuity of mental health symptoms since service, which are capable of lay observation.  Similarly, her cousin is competent to provide an account of those symptoms that the Veteran has demonstrated in her presence.  Id.; Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Moreover, the written statements and testimony offered by the Veteran and her cousin are consistent, both internally and with respect to the other evidence of record, and therefore are presumed credible.  Caluza v. Brown, 7 Vet. App. 498 (1995) (in determining whether documents submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant).  Significantly, however, neither the Veteran nor her cousin has been shown to have the requisite clinical training to provide an opinion on the causation or aggravation of any currently diagnosed psychiatric disorder.  See Bostain v. West, 11 Vet. App. 124 (1998); Routen v. West, 142 F.3d. 1434 (Fed. Cir. 1998); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Thus, their written statements and testimony, standing alone, are not sufficient to warrant a grant of service connection in this instance.  

Nor is the unfettered judgment of the Board sufficient to adjudicate the merits of the Veteran's claim.  On the contrary, it is well-settled that, in its decisions, the Board may not rely upon its own unsubstantiated medical opinion.  Allday v. Brown, 7 Vet. App. 517 (1995); Godfrey v. Brown, 7 Vet. App. 398 (1995); Traut v. Brown, 6 Vet. App. 495 (1994); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  

In light of the foregoing, the Board finds that the lay and clinical evidence of record collectively suggests a nexus between the Veteran's current psychiatric problems and her active service, but is too equivocal or lacking in specificity to support a decision on the merits.  Thus, pursuant to the criteria of 38 C.F.R. § 3.159, an examination and etiological opinion is needed with respect to her service connection claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  No such examination and opinion has yet been obtained.  Accordingly, the Board finds that, on remand, the Veteran should be afforded a comprehensive VA psychiatric examination, which includes a review of all pertinent evidence of record and results in a definitive opinion as to whether any current psychiatric disorder was caused by the stress that the Veteran reportedly incurred in her dealings with her supervising SFC, or is otherwise related to her period of active service, including her in-service treatment for inadequate personality / introverted personality traits and headaches.  

Accordingly, the case is REMANDED for the following actions:

1.  Contact the National Personnel Records Center, or any other appropriate service department offices, in an effort to obtain and associate with the claims file all records of in-service mental health counseling that the Veteran received in Aschaffenburg, Germany, from October 1980 to August 1981, inclusive.  All attempts to obtain these records should be noted in the claims file, and the Veteran should be notified of any unsuccessful efforts in accordance with 38 C.F.R. § 3.159(e) (2010).

2.  After obtaining the necessary authorization (VA Form 21-4142) from the Veteran, obtain and associate with the claims file all pertinent psychiatric records from Baptist Behavioral Health Care-Willowbrook in Columbus, Mississippi, to expressly include all records of mental health treatment rendered by "Dr. George."  Also request that the Veteran execute a VA Form 21-4142 authorizing the release of any pertinent private psychiatric records dated since June 2008.  Explain to the Veteran that her prior authorization for the release of her providers' records has expired, and that she will need to reauthorize the release of any pertinent post-March 2008 records in order for VA to obtain them.  

If the Veteran provides the completed release forms, then request the identified treatment records.  All attempts to secure these records must be documented in the claims file.  The Veteran should also be advised to submit any pertinent treatment records in her possession in support of her claim.

3.  Obtain and associate with the claims file all treatment records from the VA Medical Center in Jackson, Mississippi, dated since June 2009.

4.  After completion of the above development, schedule the Veteran for a mental health examination with respect to her claim for service connection for an acquired psychiatric disorder, to include paranoid schizophrenia with depressive disorder.  The claims file must be made available to the examiner for review.  Any required tests, if any, should be conducted.  

Following review of the claims file and examination of the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent probability or greater) that any diagnosed psychiatric disorder, including paranoid schizophrenia with depressive features, is related to an event, injury, or disease in service.
The examiner should consider the Veteran's contention that 
her current psychiatric problems originated in service and have worsened over time, and that her headaches in service were a precursor of her subsequently diagnosed psychiatric disorders. 

A complete rationale must be provided for all opinions provided.  If the examiner is of the opinion that an opinion cannot be provided without resorting to speculation, then he/she must provide a detailed explanation as to why this is so.

5.  Thereafter, please readjudicate the claim.  If the benefits sought on appeal remain denied, the Veteran and her representative should be issued a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


